DETAILED ACTION
Allowable Subject Matter
Claims 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose or suggest any combination meeting the limitations of the independent claim(s).  Specifically, Nichols (US 4,541,344) does not teach at least the claimed vertical supported positioned entirely between the first and second ends and extending directly downwardly from the connection structure and the prior art documents of record do not suggest a modification to meet these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631